Citation Nr: 0733411	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental condition 
for treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In June 2007, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO in Phoenix, 
Arizona; a transcript of that hearing is of record.  At that 
time, he also submitted a written statement withdrawing 
claims of entitlement to service connection for bronchitis, 
bilateral pes planus, a cardiac disorder and acid reflux; the 
Board is, accordingly, without further jurisdiction as to 
those matters.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A hearing and/or tinnitus disorder was not demonstrated 
during the veteran's service, and a preponderance of the 
competent evidence of record is against concluding that such 
disorder was caused or aggravated by service. 

3.  The evidence does not demonstrate that the veteran has a 
dental condition as a result of injury during service, and 
there is no objective evidence that any dental condition was 
the result of loss of substance of the body of the maxilla or 
the mandible.
CONCLUSIONS OF LAW

1.  A bilateral hearing loss disorder was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

2.  A tinnitus disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 

3.  The criteria for entitlement to service connection for a 
dental condition for purposes of VA outpatient treatment for 
teeth have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.303, 3.381, 
4.150, 17.161 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in June 2005, and April 2006.  That 
correspondence notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

The veteran asserts that his army service, particularly his 
duty as a rifle instructor, caused his hearing loss and 
tinnitus, although, according to his testimony, he never 
reported pertinent complaints in service.  See Transcript of 
June 28, 2007 Hearing at page 6.  He also claims entitlement 
to dental treatment because although he was given dental 
fillings in service, he had to have those teeth extracted 
several years after his military service.  His spouse 
testified that the veteran had difficulty hearing after 
service and that it had gotten progressively worse over the 
years since then.  At his hearing before the undersigned, he 
acknowledged working in farming all his life and around loud 
machinery and farming equipment and that he also engaged in 
hunting for a while.  He indicated that manufacturers began 
to be concerned with farm machinery noise and mufflers 
started being installed on farming equipment in the 1960's, 
some years after separation from service.  

The veteran's service personnel records and service medical 
records were involved in a fire at the National Personnel 
Records Center, and the originals were reportedly moldy and 
brittle.  Therefore, photostatic copies of the records, 
including his entrance examination of February 1953 and 
separation examination of March 1955 were photocopied and 
associated with the claims file.  
The service personnel records do reflect that the veteran was 
a small arms instructor.  The veteran's February 1953 pre-
induction physical examination recorded his hearing as 15/15.  
That same examination also noted a missing tooth on the far 
lower left (reported as tooth #17) that had been missing 
prior to service.  The record does not reflect any combat 
wounds, dental trauma or extractions during service.  Dental 
records dated in March 1955 reflect that the veteran had 
numerous caries requiring fillings.  The March 1955 
separation medical examination reported that the veteran's 
hearing was 15/15, bilaterally.  His ears were clinically 
assessed as entirely normal upon separation.  

Private medical records reflect the veteran was seen for a 
work related injury to his right mandible in March 2001; he 
was advised to try hot packs to reduce the swelling.  The 
veteran was also assessed with acute otitis media of the 
right ear and tinnitus on March 21, 2005.  A March 31, 2005 
private physician's report indicates that the veteran was 
seen for hearing loss with onset of vertigo; he was 
reportedly with a known hearing loss and tinnitus in both 
ears, having "been around noise, essentially all of his 
life."

Analysis

Hearing Loss and Tinnitus

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and sensorineural hearing loss, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The hearing loss shown to exist years after service, and not 
in service, does not warrant service connection because 
probative medical evidence does not show it was incurred in 
or aggravated by service, as required by 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  There was no hearing loss noted during 
service, nor was there medical evidence of continuity of 
symptoms after service, which would permit service connection 
for hearing loss under 38 C.F.R. § 3.303(b).  The record 
shows hearing loss no earlier than many years after service.  
Ongoing treatment over many years for a chronic hearing loss 
is not shown.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered as a factor in 
determining a service connection claim). 

While the veteran does have hearing loss diagnosed after 
discharge, service connection cannot be granted under 38 
C.F.R. § 3.303(d), because all the evidence, including that 
pertinent to service, does not establish that the disease was 
incurred in service or shown to a compensable degree within 
one year following separation from service.  In this regard, 
the Board finds the most probative evidence to be the service 
medical records, which not only fail to document any hearing 
loss or tinnitus, but report the veteran's hearing the same 
on entrance as on separation.  Further, no medical examiner 
has associated the veteran's hearing loss and/or tinnitus to 
his military service.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

The Board finds that the record demonstrates no relationship 
between current hearing loss and service.  In fact, the only 
medical statement as to etiology notes the veteran was 
routinely exposed to noise over his life.  

The Board notes that the veteran's and his spouse's opinion 
as to medical matters, no matter how sincere, is without 
probative value because they, as lay persons, are not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Under the circumstances and after consideration of all of the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim for hearing loss and tinnitus.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Dental Treatment 

In this case, no post service dental records have been 
provided.  There is no record of irreplaceable missing teeth, 
or disease or damage to the jaw, during or contemporaneous 
with service; and there is no current diagnosis of 
irreplaceable missing teeth or jaw damage etiologically 
related to military service.  Under the foregoing 
circumstances, a medical examination or medical opinion is 
not required under 38 C.F.R. § 3.159(c)(4).   

Specific to claims for service connection involving dental 
disorders, the Board notes that, under 38 C.F.R. § 3.381 
(2007), treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease are to 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 (2007).  Here, as discussed 
below, the veteran has indicated that he seeks to establish 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161 (2007).  The provisions of that regulation 
are therefore applicable.
One-time dental treatment, Class II, is available to a 
veteran, but the provisions of 38 C.F.R. § 3.381 limit the 
outpatient dental treatment available to treatable or 
replaceable missing teeth to one-time treatment only.  For a 
veteran discharged prior to October 1981, the application for 
this one-time dental treatment must have been submitted 
within one year after service discharge.  38 C.F.R. § 
17.161(b)(2)(i)(B).  The veteran applied for dental treatment 
in 2005, about 50 years after separation from service, well 
beyond the one year period after service to be eligible for 
Class II dental treatment only.  Woodson v. Brown, 8 Vet. 
App. 352, 355 (1995) affirmed in part, dismissed in part by 
87 F.3d 1304 (1996) (for veterans who were discharged prior 
to October 1, 1981, the applicable time limit to file a 
dental claim cannot be tolled based on the service 
department's failure to notify a veteran about his right to 
file such a claim).  

Although the veteran did not file his application for one-
time dental treatment within one year of his service 
discharge in March 1955 to be eligible for dental treatment 
only under Class II, a veteran, who has a service-connected, 
noncompensable dental condition due to in-service trauma, is 
eligible for dental treatment only for treatment reasonably 
necessary for the correction of such service-connected, 
noncompensable dental condition under Class II(a).  38 C.F.R. 
§ 17.161(c).  There is no time limitation for making 
application for such treatment.  

The veteran does not contend and the record does not 
otherwise demonstrate that he experienced dental trauma in 
service.  The dental records do show that in February 1953 
tooth # 17 was absent at entry to service.  Restoration of 
other teeth in service was shown due to tooth decay or other 
disease.  Accordingly, the veteran is not eligible for Class 
II(a) dental treatment.  

To establish entitlement to service connection for a specific 
tooth, the veteran must have sustained a combat wound or 
other in-service trauma.  See 38 U.S.C.A. § 1712(c) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.381(b) (2007).  The 
significance of finding a dental condition is due to in-
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2007).  Mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility for treatment.  Similarly, broken 
bridgework due to injury is not dental trauma because it must 
be the injury of a natural tooth.  Further, for the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that service connection for 
the residuals of dental trauma, for the purpose of VA 
outpatient dental treatment, is not warranted. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for dental treatment is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


